Case: 16-51311      Document: 00514120684         Page: 1    Date Filed: 08/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-51311                                FILED
                                  Summary Calendar                        August 17, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

ELISEO CESPEDES-VARGAS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-1222-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Eliseo Cespedes-Vargas appeals his three-year term of supervised



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51311    Document: 00514120684     Page: 2   Date Filed: 08/17/2017


                                 No. 16-51311

release (“SR”). He contends that it is substantively unreasonable because the
district court did not account for the Sentencing Commission’s recommenda-
tion in U.S.S.G. § 5D1.1(c) that ordinarily no term of SR should be imposed on
deportable aliens. Because Cespedes-Vargas did not object to the imposition
of SR, review is limited to plain error.    See United States v. Dominguez-
Alvarado, 695 F.3d 324, 328 (5th Cir. 2012).

      Under U.S.S.G. § 5D1.1, a “court ordinarily should not impose a term of
[SR] in a case in which [SR] is not required by statute and the defendant is a
deportable alien who likely will be deported after imprisonment.” § 5D1.1(c).
Section 5D1.1(c) is advisory, and a district court discharges its duties under
§ 5D1.1(c) by considering the applicable 18 U.S.C. § 3553(a) factors of deter-
rence and protection and by imposing a reasoned and individualized sentence
under the circumstances. United States v. Becerril-Pena, 714 F.3d 347, 350−51
(5th Cir. 2013); Dominguez-Alvarado, 695 F.3d at 329.

      Although the district court did not give specific reasons for imposing SR,
it pointed out that Cespedes-Vargas had two prior convictions, including a
serious felony conviction and an immigration offense; that he had been
deported twice; and that he had returned to the United States shortly after his
last deportation in 2014. The court’s statements indicate that it was concerned
about deterring Cespedes-Vargas from returning to the United States.
Cespedes-Vargas’s “criminal record support[ed] a finding that the imposition
of [SR] would provide an added measure of deterrence and protection based on
the facts and circumstances” of the case. United States v. Cancino-Trinidad,
710 F.3d 601, 607 (5th Cir. 2013) (internal quotation marks and citations omit-
ted). Further, Cespedes-Vargas has not shown that any error affected his
substantial rights. See id. at 607−08; see also United States v. Garcia-Lemus,
509 F. App’x 324, 324 (5th Cir. 2013). Because the district court stated that


                                       2
    Case: 16-51311   Document: 00514120684     Page: 3   Date Filed: 08/17/2017


                                No. 16-51311

the sentence was appropriate under the § 3553(a) factors, the imposition of SR
was not clear or obvious error.    See Becerril-Pena, 714 F.3d at 349, 351;
Dominguez-Alvarado, 695 F.3d at 329−30; see also § 5D1.1, comment. (n.5).

      AFFIRMED.




                                      3